     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

MARY A. FOULKE, and
JACK YOUNG, JR., as
personal representatives for
the Estate of John C. Young,

      Plaintiffs,

v.                                         CASE NO. 3:20-cv-5506-MCR-EMT

SHERIFF DAVID MORGAN, in his
official capacity as Sheriff of Escambia
County; et al.,

     Defendants.
_________________________________/


                                       ORDER

      Before the Court is Defendants’ Motion to Dismiss, ECF No. 13. On full

consideration, the Court finds the motion is due to be granted.

I. Legal Standard

      The Court accepts the allegations in the Complaint as true and construes them

in the light most favorable to Plaintiffs. See Hunt v. Amico Props., L.P., 814 F.3d

1213, 1221 (11th Cir. 2016). “To withstand a motion to dismiss under Rule 12(b)(6),

a complaint must include ‘enough facts to state a claim to relief that is plausible on

its face.’ ” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

‘claim has facial plausibility when the plaintiff pleads factual content that allows the
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 2 of 17




                                                                          Page 2 of 17

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’ ” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Plaintiff[s’]

allegations must amount to ‘more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.’ ” Id. (quoting Twombly,

550 U.S. at 555).

II. Background

      The facts, accepted as true and construed in the light most favorable to

Plaintiffs, are as follow. This case arises from the fatal police shooting of John C.

Young. Mr. Young was a 65-year-old man who suffered from severe mental

impairments including depression, suicidal ideation, and schizophrenia. He was

5’ 7” tall and weighed 143 pounds. He lived alone in an apartment in Pensacola

Florida. Mr. Young’s apartment is located in a twelve-to-fifteen-foot-long

breezeway off of a long hallway of other apartment units. No other units are located

on this breezeway.

      At approximately 3:49 a.m. on December 1, 2018, Mr. Young called 911 for

help. In a flat affect, Mr. Young stated to the 911 dispatcher that he had just killed

someone and that he was thinking about killing himself too. After being transferred

to an Escambia County Sheriff’s Office (“ESCO”) 911 dispatcher, Mr. Young stated

that he did not know the person he had killed, that he had used a meat cleaver as a
CASE NO. 3:20-cv-5506-MCR-EMT
     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 3 of 17




                                                                          Page 3 of 17

weapon to kill the person, that he had a gun, and that he wanted to kill himself and

others. Mr. Young further informed the dispatcher that he was a black male and that

he was in his bedroom. At approximately 3:55 a.m., Mr. Young told the 911

dispatcher that the “police” had arrived and ended the call.

      Eight ESCO officers, including Defendants Jacob Holloway, Daniel Weller,

Luke McCracken, Joshua Lavoie, and James Barnes (collectively, the “Officer

Defendants”) arrived at Mr. Young’s apartment to conduct a welfare check of a

person having a mental health crisis. Within minutes of the Officer Defendants’

arrival, Mr. Young lay dead just outside the threshold of his apartment after being

shot twenty-seven times. Plaintiffs have neither video evidence nor testimony from

third-party witnesses of what occurred between the Officer Defendants’ arrival and

Mr. Young’s death. Consequently, only the Officer Defendants’ version of events is

available to Plaintiffs. That version of events is contained in the Florida Department

of Law Enforcement’s Investigative Report of the Use of Deadly Force against Mr.

Young (the “FDLE Report”). The Complaint outlines the FDLE Report’s factual

allegations.

      According to the FDLE Report, Holloway, trained as a Crisis Intervention

Officer (“CIT”), made the command decisions for the welfare check to Mr. Young’s

apartment. Holloway first attempted to call Mr. Young’s cell phone but was unable
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 4 of 17




                                                                          Page 4 of 17

to contact Mr. Young. Holloway then knocked on Mr. Young’s door. When Mr.

Young opened the door, he was holding a meat cleaver in his right hand next to his

side. Holloway was within a few feet of Mr. Young.

      Weller was also a few feet away from Mr. Young and heard Holloway

encourage Mr. Young to come outside to talk to the police. Weller observed Mr.

Young with the meat cleaver at chest level and commanded Mr. Young to “drop it

or I’ll shoot you.” When Mr. Young did not comply with Weller or Holloway’s

verbal commands, Weller deployed multiple bean bag rounds from his shotgun at

Mr. Young. According to Weller, Mr. Young did not respond to the bean bag rounds

and remained standing and holding the meat cleaver at chest level.

      McCracken was also within a few feet of Mr. Young. At or around the same

time that Weller deployed the bean bag rounds, McCracken deployed a taser against

Mr. Young. As with the bean bag rounds, the taser reportedly had no effect on Mr.

Young.

      After the ineffective use of the bean bag rounds and taser, McCracken and

Lavoie observed either a box cutter or knife in Mr. Young’s left hand. As Weller

attempted to transition from his shotgun to his taser, Mr. Young raised the meat

cleaver over his head and threw it, striking Weller in the left leg between his thigh



CASE NO. 3:20-cv-5506-MCR-EMT
     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 5 of 17




                                                                                      Page 5 of 17

and knee.1 Weller fell “slightly backwards” and discharged his pistol at Mr. Young

from the ground. At this time, McCracken, Lavoie, and Holloway also used their

firearms against Mr. Young. Weller stood back up as he “finished firing his pistol at

[Mr.] Young.”

       Barnes was the highest-ranking ESCO officer on the scene. He was positioned

a few feet away from Mr. Young and the other Officer Defendants. Barnes did not

intervene or prevent the other Officer Defendants from shooting Mr. Young.

       Mr. Young was shot twenty-seven times2 and was pronounced dead on the

scene by Emergency Medical Services.3

       Plaintiffs, the personal representatives for Mr. Young’s estate, bring claims

against Defendant David Morgan in his official capacity as Sheriff of ESCO (the

“Sheriff”) and the Officer Defendants under 42 U.S.C. § 1983 for excessive force

against the Sheriff (Count I), Holloway (Count II), Weller (Count III), McCracken

(Count IV), and Lavoie (Count V), as well as a claim for failure to intervene against


       1
          Fortunately, Weller was carrying a cell phone in his left pocket. The meat cleaver struck
the cell phone instead of Weller’s flesh, leaving a cut on his cell phone case but only a red mark
on his leg.
       2
         Mr. Young was struck by two rounds fired from Lavoie’s AR-15 rifle and twenty-five
rounds fired from Weller’s, McCracken’s, and Holloway’s 9mm handguns.
       3
         The Complaint does not allege whether Mr. Young had, in fact, murdered an individual
with the meat cleaver.
CASE NO. 3:20-cv-5506-MCR-EMT
     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 6 of 17




                                                                              Page 6 of 17

Barnes (Count VI). Plaintiffs also raise claims under Title II of the Americans with

Disabilities Act (“ADA”) (Count VII) and Section 504 of the Rehabilitation Act

(“RA”) (Count VIII) against the Sheriff for the failure to accommodate Mr. Young’s

disability. Additionally, Plaintiffs raise state law claims for wrongful death against

the Sheriff (Counts IX and X), Barnes (Count XI), Holloway (Count XII), Weller

(Count XIII), McCracken (Count XIV), and Lavoie (Count XV). Defendants move

to dismiss Plaintiffs’ Complaint in its entirety based on qualified immunity, statutory

immunity, and for failure to state a claim.

III. Discussion

A. § 1983 Claims (Counts I–VI)

      “The right to be free from unreasonable search and seizure is secured by the

Fourth Amendment and ‘apprehension by the use of deadly force is a seizure.’ ”

Daugherty v. Hurst, No. 1:17-cv-72, 2020 WL 5836554, at *5 (S.D. Ala. Sept. 30,

2020) (quoting Tennessee v. Garner, 471 U.S. 1, 7 (1985)).4 Plaintiffs allege that

Holloway, Weller, McCracken, and Lavoie used excessive and unjustified force

against Mr. Young, that Barnes failed to intervene to prevent the unconstitutional

use of force, and that the Sheriff was deliberately indifferent to the ESCO’s systemic


      4
        The Fourth Amendment is applicable to the states through the Fourteenth Amendment.
See Michigan v. Summers, 452 U.S. 692, 694 n.2 (1981).
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 7 of 17




                                                                          Page 7 of 17

deficiencies regarding its officers’ uses of force that resulted in Mr. Young’s death.

The Officer Defendants argue they are entitled to qualified immunity because the

use of deadly force was objectively reasonable under the circumstances or,

alternatively, because their conduct was not unlawful under clearly established law.

Additionally, Barnes and the Sheriff argue that, absent an underlying use of

excessive force, Plaintiffs’ § 1983 claims against them fail. In response, Plaintiffs

argue they have sufficiently alleged violations of Mr. Young’s clearly established

constitutional right to be free from excessive force and that Plaintiffs should have

the opportunity to conduct discovery to dispute the Officer Defendants’ “self-

serving” version of events contained in the FDLE Report. Plaintiffs further argue

they have sufficiently alleged causal connections between the Sheriff and the

violation of Mr. Young’s constitutional rights.

      Based on the facts alleged in the Complaint, the Court finds the Officer

Defendants are entitled to qualified immunity. The defense of qualified immunity

“entitles [the Officer Defendants] to avoid liability for discretionary acts they

undertook in their individual capacity so long as ‘their conduct [did not] violate[]

clearly established statutory or constitutional rights of which a reasonable person

would have known.’ ” Mann v. Joseph, 805 F. App’x 779, 782–83 (11th Cir. 2020)

(quoting Shaw v. City of Selma, 884 F.3d 1093, 1099 (11th Cir. 2018)). Because
CASE NO. 3:20-cv-5506-MCR-EMT
     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 8 of 17




                                                                              Page 8 of 17

Plaintiffs do not dispute that the Officer Defendants were acting within their

discretionary authority during the incident in question, the Officer Defendants enjoy

qualified immunity unless Plaintiffs allege facts that establish the Officer

Defendants’ actions “violated a right protected by the Constitution and that the

alleged constitutional right was clearly established at the time of the incident.” Id. at

783 (internal citation omitted). To avoid dismissal, Plaintiffs must also “establish

that [their] claims are facially plausible—that is, that [they] pleaded sufficient factual

matter for [the Court] to draw a reasonable inference that the [Officer Defendants]

were liable for the alleged misconduct that [Plaintiffs’] alleged they committed.” Id.

      “The standard for whether the use of force was excessive under the Fourth

Amendment is one of ‘objective reasonableness.’ ” Long v. Slaton, 508 F.3d 576,

580 (11th Cir. 2007) (quoting Graham v. Connor, 490 U.S. 386, 386 (1989)). “An

officer may only use deadly force against a person whom the officer reasonably

perceives as posing an imminent threat of serious physical harm to the officer or

others.” Gregory v. Miami-Dade Cty., Fla., 719 F. App’x 859, 866 (11th Cir. 2017)

(citing Robinson v. Arrugueta, 415 F.3d 1252, 1256 (11th Cir. 2005) and McCormick

v. City of Ft. Lauderdale, 333 F.3d 1234, 1246 (11th Cir. 2003)). In examining

whether the Officer Defendants’ use of deadly force was reasonable, the Court

recognizes that “police officers are often forced to make split-second judgments—
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 9 of 17




                                                                          Page 9 of 17

in circumstances that are tense, uncertain and rapidly evolving—about the amount

of force that is necessary in a particular situation.” Long, 508 F.3d at 580 (quoting

Graham, 490 U.S. at 397). Consequently, the Court is “loath to second-guess the

decisions made by police officers in the field.” Id. (quoting Vaughan v. Cox, 343

F.3d 1323, 1331 (11th Cir. 2003)).

      Plaintiffs allege (1) that Mr. Young was armed with a meat cleaver and

standing a few feet from the Officer Defendants, (2) that he failed to comply with

the Officer Defendants’ verbal commands to drop the meat cleaver, (3) that he was

unaffected by less-lethal force, (3) that he threw the meat cleaver at Weller with

enough force to cut Weller’s pant leg and his cell phone case, and (4) that he

remained armed with a knife or box cutter after throwing the meat cleaver. Based on

these allegations, the Officer Defendants’ use of deadly force was objectively

reasonable and did not violate Mr. Young’s Fourth Amendment rights. See Shaw v.

City of Selma, 884 F.3d 1093, 1099 n.5 (11th Cir. 2018) (“If a reasonable officer

could have believed that under the circumstances Shaw posed a threat of inflicting

serious injury or death on him, the shooting was objectively reasonable regardless

of whether Shaw had already committed a crime or was resisting or attempting to

evade arrest.”); Penley v. Eslinger, 605 F.3d 843, 851 (11th Cir. 2010) (finding that

the decedent’s “refus[al] to comply with repeated commands to drop his weapon . . .
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 10 of 17




                                                                         Page 10 of 17

support[ed] the conclusion that use of deadly force was reasonable); see also Estate

of Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1261–62 (10th Cir. 2008) (on

summary judgment, affirming grant of qualified immunity to an officer who used

deadly force against an agitated, suicidal man holding a large knife when the distance

between the man and the officer was between seven and twenty feet).

      Plaintiffs nonetheless argue that they have sufficiently alleged a violation of

Mr. Young’s Fourth Amendment rights because they “dispute Defendants’ self-

serving version of the facts” and “characterizations of Mr. Young’s movements,

threats and actions” as outlined in the FDLE Report and they believe that “[a]llowing

Defendants to prevail on their version of the facts at this stage of proceedings would

be tantamount to granting Defendants summary judgment without providing the

Plaintiffs an opportunity for discovery to dispute Defendants’ version of events.”

ECF No. 14 at 5, 11, 15–16. The Court disagrees. First, “the ‘driving force behind

creation of qualified immunity doctrine was a desire to ensure that insubstantial

claims against government officials [will] be resolved prior to discovery.’ ” Corbitt

v. Vickers, 929 F.3d 1304, 1309 n.2 (11th Cir. 2019) (citation omitted). Plaintiffs’

argument is unavailing because they do not allege or otherwise identify any

competing or contradictory facts that would undermine the FDLE Report’s version

of events as recounted in the Complaint. Compare Harbert Int’l, Inc. v. James, 157
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 11 of 17




                                                                                    Page 11 of 17

F.3d 1271, 1280–81 (11th Cir. 1998) (affirming denial of a plaintiff’s Rule 56[d]5

motion in a qualified immunity case because the specific facts the plaintiff claimed

would be revealed by further discovery were unlikely to “establish either that

defendants acted outside the scope of their discretionary authority or that they had

violated clearly established law”), with Estate of Todashev by Shibly v. United

States, 815 F. App’x 446, 454–55 (11th Cir. 2020) (reversing denial of a plaintiff’s

Rule 56(d) motion in a qualified immunity case where the plaintiff “made it clear

that, based on the information that he has been able to obtain thus far, he believes

that [the decedent] was more likely fleeing the apartment, instead of charging

towards the officers, and that [the decedent] was shot in the back while attempting

to escape”); see also Mighty v. Miami-Dade Cty., 659 F. App’x 969, 972–73 (11th

Cir. 2016) (affirming denial of motion to dismiss in a qualified immunity case where

the plaintiff alleged that officers fatally shot an unarmed man in the back as he

attempted to retreat into his parents’ home because the allegations plausibly raised

inference that the decedent “did not pose an immediate threat of serious harm when

he was shot”). Plaintiffs have failed to sufficiently allege a violation of Mr. Young’s



       5
         Harbert was decided under former Rule 56(f). Current Rule 56(d) “carries forward
without substantial change the provisions of former subdivision (f).” Fed. R. Civ. P. 56, Advisory
Committee notes to the 2010 amendments.

CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 12 of 17




                                                                          Page 12 of 17

constitutional rights and the Officer Defendants are therefore “entitl[ed] not to stand

trial or face the other burdens of litigation.” See Gonzalez v. Reno, 325 F.3d 1228,

1233 (11th Cir. 2003) (citation omitted).

      Additionally, the only “fact” or “characterization” Plaintiffs seem to dispute

is whether Mr. Young threw the meat cleaver at Weller after being tased and struck

with multiple bean-bag rounds. See ECF No. 14 at 11. Critically, however, Plaintiffs

do not dispute that Mr. Young—at some point—threw the meat cleaver at Weller

with enough accuracy and force to strike Weller and cut his pant leg and cell phone

case after ignoring the Officer Defendants’ repeated commands to drop the weapon.

The Complaint’s factual allegations therefore undercut Plaintiffs’ argument that the

Officer Defendants’ use of deadly force was not objectively reasonable. And to the

extent Plaintiffs dispute other, unspecified “facts” or “characterizations” in the

FDLE Report, “the mere possibility that [the Officer Defendants] acted unlawfully

is insufficient to survive a motion to dismiss.” See Mighty, 659 F. App’x at 972.

      Finally, because the Complaint fails to sufficiently allege that Holloway,

Weller, McCracken, and Lavoie used excessive force against Mr. Young, Plaintiffs’

§ 1983 claims against Barnes and the Sheriff also fail. See Knight ex rel. Kerr v.

Miami-Dade Cty., 856 F.3d 795, 821 (11th Cir. 2017) (“There can be no policy-

based liability or supervisory liability when there is no underlying constitutional
CASE NO. 3:20-cv-5506-MCR-EMT
     Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 13 of 17




                                                                                      Page 13 of 17

violation.”); Sanchez v. Hialeah Police Dep’t, 357 F. App’x 229, 230 (11th Cir.

2009) (“[T]here is no derivative liability for failing to intervene when the officer

accused of excessive force is entitled to qualified immunity.”).

       Accordingly, Defendants’ motion to dismiss Plaintiffs’ § 1983 claims is

granted.

B. ADA & RA Claims (Counts VII–VIII)

       “Under Title II of the ADA, public entities are prohibited from discriminating

against individuals with disabilities or denying them services because of their

disabilities.” Owens v. Sec’y, Fla. Dep’t of Corr., 602 F. App’x 475, 477 (11th Cir.

2015). 6 Title II applies to police conduct during the arrest of a disabled person. See

Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1085 (11th Cir. 2007). Plaintiffs raise

claims for violations of the ADA and RA against the Sheriff, alleging the Officer

Defendants failed to engage in de-escalation techniques or otherwise accommodate

Mr. Young’s disability and instead unduly escalated his mental health disability and

mental health crisis, proximately causing his death. Defendants argue that Plaintiffs’



       6
         “The standard for determining liability under the Rehabilitation Act is the same as the
standard under the ADA.” Owens, 602 F. App’x at 477 (citation omitted); see Silberman v. Miami
Dade Transit, 927 F.3d 1123, 1133–34 (11th Cir. 2019) (“[W]hatever we have said—or say now—
about Title II goes for § 504, and vice versa.”). Accordingly, as relevant to the instant motion, the
standards under the RA and ADA are the same. For ease of reference, this order refers only to the
ADA, without mentioning the identical standard under the RA.
CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 14 of 17




                                                                                Page 14 of 17

claims fail because the Complaint fails to allege that (1) Mr. Young was “disabled”

under the ADA, (2) the Officer Defendants “actually knew” Mr. Young was

disabled, (3) the Officer Defendants could reasonably accommodate Mr. Young’s

disability under the “exigent circumstances” outlined in the FDLE Report, and (3)

the Sheriff engaged in intentional discrimination against Mr. Young.

       The Court finds that Plaintiffs’ ADA and RA claims fail as a matter of law

because the allegations show that exigent circumstances made accommodation of

Mr. Young’s disability unreasonable.7 See Bircoll, 480 F.3d at 1085 (“[T]he question

is whether, given criminal activity and safety concerns, any modification of police

procedures is reasonable before the police physically arrest a criminal suspect,

secure the scene, and ensure that there is no threat to the public or officer’s safety.”).

Plaintiffs argue that Holloway’s crisis intervention services and training or other

“specialized help” were not made available to Mr. Young. But, as alleged in the

Complaint, Holloway and the other Officer Defendants had no opportunity to engage

in de-escalation techniques or otherwise accommodate Mr. Young’s disability

because the situation quickly escalated after Mr. Young opened the door holding a




       7
       The Court assumes, without deciding, that Plaintiffs have sufficiently alleged that Mr.
Young had a disability for purposes of the ADA.

CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 15 of 17




                                                                             Page 15 of 17

meat cleaver. 8 Once Mr. Young disregarded the Officer Defendants’ verbal

commands, proved impervious to less-lethal force, and raised the meat cleaver in

close proximity to the Officer Defendants, the immediate danger posed to the Officer

Defendants’ safety curtailed any duty to further accommodate Mr. Young’s

disability. See Vila v. Miami-Dade Cty., 65 F. Supp. 3d 1371, 1384 (S.D. Fla. 2014)

(granting motion to dismiss ADA claims based on denial of accommodation in the

course of an arrest where the mentally-ill arrestee “became increasingly agitated and

erratic” and waiting for specially-trained backup “would have been both impractical

and dangerous”); cf. Vos v. City of Newport Beach, 892 F.3d 1024, 1037 (9th Cir.

2018) (finding further accommodation of the decedent’s disability was possible

where the officers “had the time and opportunity to assess the situation and

potentially employ . . . de-escalation, communication, or specialized help”).

      Defendants’ motion to dismiss Plaintiffs’ ADA and RA claims is therefore

granted.




      8
         Based on the Plaintiffs’ allegations, it appears Holloway initially attempted to
accommodate Mr. Young’s disability by trying to call Mr. Young and then encouraging him to
come outside of his apartment to talk with the Officer Defendants.

CASE NO. 3:20-cv-5506-MCR-EMT
    Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 16 of 17




                                                                                  Page 16 of 17

C. Wrongful Death Claims (Counts IX–XV)

       Plaintiffs’ remaining claims for wrongful death all arise under Florida law.

The parties are not diverse. See Compl. ¶¶ 8, 12. 9 Therefore, the only basis for the

Court’s exercise of jurisdiction over Plaintiffs’ claims is supplemental jurisdiction

under 28 U.S.C. § 1367. “A district court may decline to exercise supplemental

jurisdiction over a claim after dismissing all claims over which it has original

jurisdiction.” Cromartie v. Ala. State Univ., 693 F. App’x 852, 853 (11th Cir. 2017)

(per curiam). “In fact, [the Eleventh Circuit] ‘encourage[s] district courts to dismiss

any remaining state claims when, as here, the federal claims have been dismissed

prior to trial.’ ” Id. (quoting Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

Cir. 2004)). The Court finds that the factors of economy, convenience, fairness and

comity each weigh in favor of a remand. See Estate of Owens v. GEO Grp., Inc., 660

F. App’x 763, 775–77 (11th Cir. 2016) (citing United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 726 (1966)). Accordingly, this action is remanded to the Circuit Court

of the First Judicial Circuit in and for Escambia County, Florida.




       9
         “Where an estate is a party, as in this case, the citizenship that counts for diversity
purposes is that of the decedent.” Moore v. N. Am. Sports, Inc., 623 F.3d 1325, 1327 (11th Cir.
2010).

CASE NO. 3:20-cv-5506-MCR-EMT
   Case 3:20-cv-05506-MCR-EMT Document 20 Filed 11/19/20 Page 17 of 17




                                                                       Page 17 of 17

     Accordingly,

     1. Counts I–VIII of Plaintiffs’ Complaint are DISMISSED without

        prejudice.

     2. The Court declines to exercise supplemental jurisdiction over the state law

        causes of action in Counts IX–XV. This action is therefore REMANDED

        to the Circuit Court of the First Judicial Circuit in and for Escambia

        County, Florida.

     3. The Clerk is directed to remand this action and close this case for all

        purposes.



           DONE AND ORDERED this 19th day of November 2020.




                               M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




CASE NO. 3:20-cv-5506-MCR-EMT
